DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 4 is objected to because of the following informalities:
“non-the light-emitting” in line 4 should be “the non-light-emitting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”).
[AltContent: textbox (OLED layer)][AltContent: arrow]
    PNG
    media_image1.png
    440
    716
    media_image1.png
    Greyscale



Regarding claim 1, Yamazaki discloses an organic light-emitting diode (OLED) display device (see Yamazaki, FIGs. 21A and 21B), comprising an OLED display panel (10B, FIGs. 21A and 21B), a driving module (372, ¶ [0337]) and a bonding terminal (76, FIG. 21B), wherein
the OLED display panel (10B) comprises a light-emitting surface (bottom surface of 29, FIG. 21B; since the device can be either top-emission or bottom-emission device, ¶ [0315]) and a non-light-emitting surface (top surface of 22, FIG. 21B) opposite to the 

Regarding claim 2, Yamazaki discloses the OLED display device of claim 1, wherein the OLED display panel (10B) comprises a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]), a driving circuit layer (annotated FIG. 21B above, ¶ [0347]) disposed on the flexible substrate (29), an OLED layer (annotated FIG. 21B above, ¶ [0301]) disposed on the driving circuit layer (annotated FIG. 21B above), and a thin-film encapsulation layer (22, FIG. 21B) disposed on the OLED layer (annotated FIG. 21B above).

Regarding claim 3, Yamazaki discloses the OLED display device of claim 2 , wherein the OLED display panel is a bottom-emitting OLED display panel (10B and ¶ [0315]), the light-emitting surface (bottom surface of 29) thereof is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22), the non-light-emitting surface (top surface of 22) is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), and the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a first via hole (via hole for 76, FIG. 21B) penetrating the thin-film encapsulation layer (22) and the OLED layer (annotated FIG. 21B above).

claim 5, Yamazaki discloses the OLED display device of claim 1, wherein an edge of the non-light-emitting surface (top surface of 22) of the OLED display panel (10B) is provided with a recess (hole for 76), in which the bonding terminal (76) is disposed (FIG. 21B).

Regarding claim 6, Yamazaki discloses a method for manufacturing an OLED display device (FIGs. 21A and 21B), comprising the steps of:
Step S1, manufacturing an OLED display panel (10B) comprising a light-emitting surface (bottom surface of 29, FIG. 21B; since the device can be either top-emission or bottom-emission device, ¶ [0315]) and a non-light-emitting surface (top surface of 22) opposite to the light-emitting surface (bottom surface of 29, FIG. 21B);
Step S2, forming a bonding terminal (76, FIG. 21B) on the non-light-emitting surface (top surface of 22, FIG. 21B); and
Step S3, providing a driving module (372, ¶ [0337]), and bonding the driving module (372) to the bonding terminal (76, FIG. 21B).

Regarding claim 10, Yamazaki discloses the method for manufacturing an OLED display device of claim 6, wherein Step S2 further comprises: providing an edge of the non-light-emitting surface (top surface of 22) of the OLED display panel (10B) with a recess (hole for 76, FIG. 21B), in which the bonding terminal (76) is formed (FIG. 21B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”).
Note: claims 1 and 2 are rejected again below using different mapping, in order to reject claim 4. 
Regarding claim 1, Yamazaki discloses an organic light-emitting diode (OLED) display device (see Yamazaki, FIGs. 21A and 21B), comprising an OLED display panel (10B, FIGs. 21A and 21B), a driving module (372, ¶ [0337]) and a bonding terminal (76, FIG. 21B), wherein
the OLED display panel (10B) comprises a light-emitting surface (top surface of 22, FIG. 21B; since the device can be either top-emission or bottom-emission device, ¶ [0315]) and a non-light-emitting surface (bottom surface of 29, FIG. 21B) opposite to the light-emitting surface (top surface of 22), the driving module (372) is bonded to a bonding terminal (76, FIG. 21B).
Yamazaki is silent in the same embodiment regarding that the bonding terminal (76) is disposed on the bottom surface of a substrate (29, FIG. 2B).

Therefore, it would have been obvious to one of ordinary skill in the art before he effective filling date of the claimed invention to form the bonding terminal on the bottom surface of the substrate, and electrically connected with the driving circuit layer through a via hole penetrating the substrate, in order to drive the display device. Accordingly, the bonding terminal (76) is disposed on the non-light-emitting surface (bottom surface of 29).

Regarding claim 2, Yamazaki discloses the OLED display device of claim 1, wherein the OLED display panel (10B) comprises a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]), a driving circuit layer (annotated FIG. 21B above, ¶ [0347]) disposed on the flexible substrate (29), an OLED layer (annotated FIG. 21B above, ¶ [0301]) disposed on the driving circuit layer (annotated FIG. 21B above), and a thin-film encapsulation layer (22, FIG. 21B) disposed on the OLED layer (annotated FIG. 21B above).

Regarding claim 4, Yamazaki discloses the OLED display device of claim 2, wherein the OLED display panel (10B) is a top-emitting OLED display panel (¶ [0315]), the light-emitting surface (top surface of 22) thereof is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), non-the light-emitting 

Regarding claim 7, Yamazaki discloses the method for manufacturing the OLED display device of claim 6, wherein Step S1 further comprises: forming a driving circuit layer (annotated FIG. 21B above) on a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]); forming an OLED layer (annotated FIG. 21B above) on the driving circuit layer (annotated FIG. 21B above); and forming a thin-film encapsulation layer (22, FIG. 21B) on the OLED layer (annotated FIG. 21B above).
Yamazaki is silent in the same embodiment regarding providing a rigid substrate, on which the flexible substrate (29) is formed.
However, Yamazaki discloses in another embodiment (FIGs. 6A-6B2) providing a rigid substrate (14, ¶ [0174]), on which a flexible substrate (75a, ¶ [0236]) is formed (FIG. 6A), and then lifting off the flexible substrate (75a) from the rigid substrate (14, FIG. 6B2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a rigid substrate, on which the flexible substrate is formed, and then lift off the flexible substrate from the rigid substrate, in order to form the flexible substrate and the display with better quality.

claim 8, Yamazaki discloses the method for manufacturing an OLED display device of claim 7, wherein the OLED display panel (10B) manufactured in Step S1 is a bottom-emitting OLED display panel (¶ [0315]), the light-emitting surface (bottom surface of 29) thereof is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22), and the non-light-emitting surface (top surface of 22) is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29, FIG. 21B); and Step S2 further comprises: forming the bonding terminal (76) on the side surface (top surface of 22) of the thin-film encapsulation layer (22) away from the flexible substrate (29), wherein the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a first via hole (hole for 76, FIG. 21B) penetrating the thin-film encapsulation layer (22) and the OLED layer (annotated FIG. 21B above); and lifting off the flexible substrate (29) from the rigid substrate (see statement above regarding claim 7 and FIG. 6B2).

Note: claims 6 and 7 are rejected again below using different mapping, in order to reject claim 9. 
Regarding claim 6, Yamazaki discloses a method for manufacturing an OLED display device (FIGs. 21A and 21B), comprising the steps of:
Step S1, manufacturing an OLED display panel (10B) comprising a light-emitting surface (top surface of 22, FIG. 21B; since the device can be either top-emission or bottom-emission device, ¶ [0315]) and a non-light-emitting surface (bottom surface of 29) opposite to the light-emitting surface (top surface of 22, FIG. 21B);

Yamazaki is silent in the same embodiment regarding forming the bonding terminal (76) on the bottom surface of a substrate (29).
However, Yamazaki discloses in another embodiment (FIG. 30) that a bonding terminal (242, FIG. 30) is disposed on a bottom surface of a substrate (220, FIG. 30) and is electrically connected with a driving circuit layer (201, ¶ [0556]) through a via hole (204, FIG. 30) penetrating the substrate (220, FIG. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before he effective filling date of the claimed invention to form the bonding terminal on a bottom surface of a substrate and electrically connected with the driving circuit layer through a via hole penetrating the substrate, in order to drive the display device. Accordingly, the bonding terminal (76) is disposed on the non-light-emitting surface (bottom surface of 29).

Regarding claim 7, Yamazaki discloses the method for manufacturing the OLED display device of claim 6, wherein Step S1 further comprises: forming a driving circuit layer (annotated FIG. 21B above) on a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]); forming an OLED layer (annotated FIG. 21B above) on the driving circuit layer (annotated FIG. 21B above); and forming a thin-film encapsulation layer (22, FIG. 21B) on the OLED layer (annotated FIG. 21B above).
Yamazaki is silent in the same embodiment regarding providing a rigid substrate, on which the flexible substrate is formed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a rigid substrate, on which the flexible substrate is formed, and then lift off the flexible substrate from the rigid substrate, in order to form the flexible substrate and the display with better quality.

Regarding claim 9, Yamazaki discloses the method for manufacturing an OLED display device of claim 7, wherein the OLED display panel manufactured in Step S1 is a top-emitting OLED display panel (¶ [0315]), the light-emitting surface (top surface of 22) thereof is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), and the non-the light-emitting surface (bottom surface of 29) is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22); and Step S2 further comprises: lifting off the flexible substrate (29) from the rigid substrate (statement above regarding claim 7 and FIG. 6B2); and forming the bonding terminal (76) on the side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22, statement above regarding claim 6 and FIG. 30), wherein the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a second via hole penetrating the flexible substrate (29, statement above regarding claim 6 and FIG. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892